Detailed Action
The following is in response to Applicant’s supplement amendment submission dated 11 February 2021 and telephonic communications with Applicant’s Representative conducted on 11 February 2021.  

Supplemental Amendment
The supplemental amendment filed 11 February 2021 was agreed on in an interview between Examiner Ross and Applicant’s Representative Ben Sparrow (62, 259) on 11 February 2021.
Applicant’s Representative agreed to roll up the limitations recited in dependent 30 into Independent Claims 1, 17, and 22, and file a Terminal Disclaimer with respect to US Patent 10726362, that places claims in condition for allowance.   Accordingly, Claims 1-8 and 10-29 are allowed.

					Allowable Subject Matter
	Claims 1-8 and 10-29 are allowed. Please see the reasons for allowance below.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding subject matter eligibility, Examiner submits that the limitation, “modifying the information system of the enterprise based on the updated model to provide a modified information system, the modified information system being configured to avoid the adverse event under the second set of operational parameters” results in changes made to the information system itself to avoid the adverse event, and the claim limitations, in combination, improve upon a technological process.  As cited in 
The closest prior art of record is Abu El Ata (US Publication 2006/0241931), Abu El Ata (US Publication No. 2004/0249482), Abu El Ata (US Publication No. 2009/0112668), Ficery (US Publication (US 2010/0004963), and Lorenz (“The Essence of Chaos, 1993, University of Washington Press, Chapter 2: A Journey Into Chaos, Page 69, 3rd-4th Paragraph). 
Applicant’s arguments filed December 12, 2017 for Application 13/362786 (pages 12-14 in particular with respect to Ficery) are deemed to be persuasive and adequately reflect the Examiner’s opinion as the why Claims 1-8 and 10-29 are allowable over the prior art of record.  
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Riolli, L., and Savicki, V. “Information System Organizational Resilience,” Omega: The International Journal of Management Science (31:3), 2003, pp. 227–233.
“Organizational structures and processes and extra-organizational factors illustrate potential sources of protection and vulnerabilities to stress on the organizational level. On the individual level proximal chronic stressors of situational demands, constraints, and deficient resources are coupled with individual differences such as dispositions, personality, values, and skills that an individual may call upon during exposure to a stressful event. After the model is elaborated, brief research findings are offered as initial support for the model on the individual level” (Abstract) 
US 20150333992 - DYNAMIC COLLECTION OF NETWORK METRICS FOR PREDICTIVE ANALYTICS  (0096-0099, Figure 10) -  
“FIG. 10 illustrates an example simplified procedure for adjusting a network-monitoring process based on a detected adverse effect, in accordance with one or more embodiments described herein…At step 1015, an adverse effect from the network-monitoring process is identified, as described above.  Adverse effects may include, but are not limited to, excess resource utilization of a node (e.g., excess CPU usage, etc.), a particular node or link being overloaded (e.g., excess queue lengths, decreased 
US 20200387845 - SYSTEM AND METHOD FOR IMPROVING PERFORMANCE IN AN ENTERPRISE COMPUTING ENVIRONMENT – 
“A system for improving performance in an enterprise computing environment is disclosed and involves a change registry vault, including a machine learning model that analyzes whether or not implementation of a change will result in adverse operation of a component of the enterprise computing environment if the change is released, and takes different actions depending upon a result of that analysis.”.  (Abstract)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT M ROSS whose telephone number is (571)270-1555.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on (571) 272-6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/SCOTT M ROSS/Examiner, Art Unit 3623                                                                                                                                                                                                        /RUTAO WU/Supervisory Patent Examiner, Art Unit 3623